181 F.2d 448
COMMISSIONER OF INTERNAL REVENUE,v.GENERAL PROPERTIES CO., Inc., Transferee.COMMISSIONER OF INTERNAL REVENUE,v.Charles A. FRUEAUFF, Transferee.COMMISSIONER OF INTERNAL REVENUE,v.W. Alton JONES, Transferee.COMMISSIONER OF INTERNAL REVENUE,v.Grace R. DOHERTY, Transferee.
Nos. 10843, 10844, 10845, & 10846.
United States Court of Appeals Sixth Circuit.
April 12, 1950.

Harry Baum, Washington, D.C.  (Theron Lamar Caudle, Ellis N. Slack, and Arry Baum, Washington, D.C., on the brief), for petitioner.
John Kendrick, Toledo, Ohio (John J. Kendrick and G. Charles Scharfy, Toledo, Ohio, on the brief), for respondent.
PER CURIAM.


1
Judgment in the above four cases affirmed, upon authority of the opinion of the court in Commissioner of Internal Revenue v. Surface Combustion Corporation, 181 F.2d 444.